Case 1:19-cv-12358-LTS Document1 Filed 11/15/19 Page 1 of 9
ISA4 (Rev. 09/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Pilgrim Insurance Company (see attached)

 

(b) County of Residence of First Listed Plaintiff Suffolk County of Residence of First Listed Defendant
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (If Known}

Michael J. Merriam, Esq., Law Offices of Michael J. Merriam, 99 Bedford
Street, Suite 400, Boston, MA 02111, 617-428-4200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plainiiff’
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State oO 1 &K 1 Incorporated or Principal Place W4aio4
of Business In This State
O 2. U.S. Government M4 Diversity Citizen of Another State QO 2 (&€ 2 Incorporated and Principal Place os 35
Defendant (Indicate Citizenship of Parties in [tem II) of Business In Another State
Citizen or Subject of a O03 OF 3 Foreign Nation Oo6 16
Foreign Country
IV. NATURE OF SUIT (Place an “x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACTOR TS  FORFEITURE/PENALTVO TOO BANKRUPICN REST n STEREO
& 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 7 375 False Claims Act
O 120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 7 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act 1 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
1 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY |___  DABOR SOC © 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 of 1492)
O 160 Stockholders’ Suits 1 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) © 485 Telephone Consumer
O 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(z)) Protection Act
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 1 490 Cable/Sat TV
O 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) 7 850 Securities/Commodities/
1 362 Personal Injury - Product Liability 0 741 Family and Medical Exchange
Medical Malpractice Leave Act O 890 Other Statutory Actions
L REAL PROPERTY |) CIVIL RIGHTS | PRISONER PETITIONS | 0 790 Other Labor Litigation FEDERAL TAX SUITS 1 891 Agricultural Acts
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 893 Environmental Matters
O 220 Foreclosure O 441 Voting 4 463 Alien Detainee Income Security Act or Defendant) 0 $95 Freedom of Information
7 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act
O 240 Torts ta Land O 443 Housing! Sentence 26 USC 7609 O 896 Arbitration
4 245 Tort Product Liability Accommodations 1 530 General 899 Administrative Procedure
O 290 All Other Real Property O 445 Amer. w/Disabilities -| 1 $35 Death Penalty ___ IMMIGRATION Act/Review or Appeal of
Employment Other: © 462 Naturalization Application Agency Decision
0 446 Amer. w/Disabilities -| 540 Mandamus & Other | 465 Other Immigration O 950 Constitutionality of
Other O 550 Civil Rights Actions State Statutes
O 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "X" in One Box Only)
1 Original O2 Removed from © 3. Remanded from O 4 Reinstatedor © 5 Transferedfrom 0 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(xpecify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional s snl ity):
SUS evi Su Sui you z ‘ite j jal statutes unless diversity)
VI. CAUSE OF ACTION Brief description of cause: 7
Complaint for Interpleader and Declaratory Relief
VIL. REQUESTED IN QO) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: yes No
VIII. RELATED CASK(S)
(See instructions):
IF ANY “JUDGE , ee DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY_OF REC

 

(t(| & (79 71 FROC OCA x.

FOR OFFICE USEONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
Case 1:19-cv-12358-LTS Documenti1 Filed 11/15/19

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
Civil Action No.:

 

PILGRIM INSURANCE COMPANY,
Plaintiff,

V.

WESTFIELD TRANSPORT, INC.,
VOLODOYMYR ZHUKOVSKYY,
DARTANYAN GASANOV, JOSHUA
MORIN, JOYANN M. MORIN, MICHAEL
FERAZZI, EMANUEL RIBIERO, STEVEN
LEWIS, EDWARD CORR, JOANNE
CORR, DANIEL PEREIRRA, AARON
PERRY, DESMA OAKES, ALBERT
MAZZA, DOUGLAS HAYWARD,
BRENDA HAYWARD, DAVID BARK and
MARY LOU WELCH,

Defendants.

 

Page 2 of 9

COMPLAINT FOR INTERPLEADER AND DECLARATORY RELIEF

PRELIMINARY STATEMENT

The plaintiff, Pilgrim Insurance Company (“Pilgrim”), brings this Complaint for

Interpleader and Declaratory Relief (28 U.S.C. § 1335) with respect to its rights and obligations

under a policy of commercial automobile liability insurance issued to Westfield Transport, Inc.,

Pilgrim Policy Number CSC00001003760 (‘the Pilgrim policy), as well as the rights and

potential rights of multiple persons to the proceeds available under the Pilgrim policy as the

result of an automobile/motorcycle accident which took place on June 21, 2019 in Randolph,

New Hampshire.
10

Ld.

12,

3.

Case 1:19-cv-12358-LTS Document1 Filed 11/15/19 Page 3 of 9

FACTS COMMON TO ALL COUNTS

(a) The Parties

. Pilgrim Insurance Company (“Pilgrim”) is a Massachusetts corporation licensed to

conduct the business of insurance in Massachusetts. Pilgrim has a principal place of
business at 695 Atlantic Avenue, Boston, MA 02111.

Defendant Westfield Transport, Inc. (“Westfield Transport”) is a Massachusetts
corporation licensed to conduct business in Massachusetts. Westfield has a principal
place of business at 90 Allison Lane, West Springfield, MA 01089.

Defendant, Dartanyan Gasanov, (“Mr. Gasanov”’) is an individual who resides in
Massachusetts.

Defendant Volodoymyr Zhukovskyy (“Mr. Zhukovskyy’) is an individual who resides in
Massachusetts.

Defendant Joshua Morin is an individual who resides in Massachusetts.

Defendant Joyann M. Morin is an individual who resides in Massachusetts.
Defendant Michael Ferazzi is an individual who last resided in New Hampshire.
Defendant Emanuel Ribiero is an individual who resides in Massachusetts.

Defendant Steven Lewis is an individual who resides in Massachusetts.

. Defendant Edward Corr is an individual who last resided in Massachusetts.

Defendant Joanne Corr is an individual who last resided in Massachusetts.
Defendant Daniel Pereirra is an individual who last resided in Rhode Island.

Defendant Aaron Perry is an individual who last resided in New Hampshire.
14,

i.

16.

17.

18.

19.

20.

21.

dn

23.

24.

23.

26.

Case 1:19-cv-12358-LTS Document1 Filed 11/15/19 Page 4 of 9

Defendant Desma Oakes is an individual who last resided in New Hampshire.
Defendant Albert Mazza is an individual who last resided in New Hampshire.
Defendant Douglas Hayward is an individual who resides in Massachusetts.
Defendant Brenda Hayward is an individual who resides in Massachusetts.
Defendant David Bark is an individual who resides in New Hampshire.
Defendant Mary Lou Welch is an individual who resides in Massachusetts.
The Defendants in Paragraphs five (5) through nineteen (19) will be referred to
collectively as “the claimants.”

(b) Jurisdiction and Venue
Pilgrim re-alleges paragraphs | through 20 and incorporates them herein by reference.
Pursuant to 28 U.S.C. § 1335, this Court has jurisdiction because two or more of the
defendants reside in different states and the amount in controversy is greater than
$500.00.
Venue is proper in this Court pursuant to 28 U.S.C. § 1397 because at least one defendant
resides in Massachusetts, which is located within this Court’s judicial district.

(c) The Insurance Coverage
Pilgrim re-alleges paragraphs | through 23 and incorporates them herein by reference.
On June 21, 2019, Westfield was the owner of a 2016 Dodge Ram insured by Pilgrim
with attached trailer (“the Westfield Transport vehicle”).
On June 21, 2019, Mr. Zhukovskyy was operating the Westfield Transport vehicle along
Route 2 in Randolph, New Hampshire, when he was involved in a serious motor vehicle

accident (“the accident”) with several motorcycles.
21

28.

29.

30.

31.

32,

33

Case 1:19-cv-12358-LTS Document1 Filed 11/15/19 Page 5 of9

At the time of the accident, Pilgrim’s insured, Westfield Transport, pursuant to Pilgrim
policy number CSC000011003760. The Pilgrim policy had liability insurance coverage
with a combined single limit of one million dollars ($1,000,000). A true and accurate
copy of the Declarations Massachusetts Business Auto Coverage Form and applicable
Massachusetts Mandatory Endorsement relevant to this action is attached hereto as
Exhibit “A”.
As aresult of the accident, the claimants specified in paragraphs 5 through 19, have
presented claims varying in severity to Pilgrim. Seven of the claims involve fatalities.
(d) The Competing Claims
Pilgrim re-alleges paragraphs 1 through 28 and incorporates them herein by reference.
The claims alleged by the claimants vary in severity and include, but are not limited to,
seven (7) wrongful deaths, bodily injuries, Loss of Consortium, as well as Intentional
Infliction of Emotional Distress.
Each of the claimants are claiming, intend to claim, or make a claim sometime in the
future, that they are entitled to recover damages from Pilgrim’s insureds as a result of the
June 21, 2019 accident.
Due to the potential large number of claims and the severity of claims for the liability
coverage afforded by Pilgrim, Pilgrim is unable to determine the appropriate amounts to
be paid under the Pilgrim policy and determine the division of the $1,000,000 policy

proceeds to the satisfaction of the many claimants in exchange for releases of its insureds.

. In response to the numerous varying claims, Pilgrim requests that it be allowed to pay its

$1,000,000 policy proceeds into court pursuant to its policy language to resolve its
34.

33.

36.

37,

38.

39.

Case 1:19-cv-12358-LTS Document1 Filed 11/15/19 Page 6 of 9

obligations to its insured and the claimants and files this Complaint for Interpleader and
Declaratory Judgment in order to protect the rights of persons making claims, or persons
who may make claims, under the Pilgrim policy, and to avoid the expense of defending
numerous adverse claims.

(c) Pending Litigation
Pilgrim re-alleges paragraphs 1 through 33 and incorporates them herein by reference.
On or about July 2, 2019, claimants Joshua L. Morin and Joyann M. Morin filed civil
action 1979-CV-00488 in the Hamden County Superior Court alleging multiple causes of
action against Westfield and Mr. Zhukovskyy.
On or about August 2, 2019, claimant Mary Lou Welch filed civil action 219-2019-CV-
00449 in the Strafford Superior Court in Dover, New Hampshire alleging multiple causes
of action against Westfield.
On or about August 21, 2019, Alycia Maregni, As Special Personal Representative of the
Estate of Edward A. Corr and of the Estate of Jo-Ann M. Corr, filed civil action 1983-
CV-0909 in the Plymouth County Superior Court alleging multiple causes of action
against Westfield, Mr. Zhukovskyy and Dartanyan Gasanov.

COUNT I

Pilgrim re-alleges paragraphs | through 37 and incorporates them herein by reference.
Pursuant to 28 U.S.C. § 1335 and the procedure outlined in the Supreme Court case of
State Farm Fire & Cas. Co. v. Tashire, 87 S. Ct. 1199 (1967) and the First Circuit case of
Metropolitan Property and Casualty Ins. Co. v. Shan Trac, Inc. d/b/a Thrifty Car Rental,

324 F.3d 20 (1st Cir. 2003), Pilgrim is entitled to interplead its policy limits into this
Case 1:19-cv-12358-LTS Document1 Filed 11/15/19 Page 7 of 9

court to require all claims be established in a single proceeding and establish Pilgrim’s
legal obligations to the defendants with finality.

40. Under the terms of the Massachusetts Mandatory Endorsement of the Pilgrim Policy,
Pilgrim is required to provide a legal defense to its insured for lawsuits arising out of
accidents during the policy term. However, the Massachusetts Mandatory Endorsement
allows Pilgrim to relinquish its duty to defend if it tenders its full policy limits to this
Court. The specific language of the policy states as follows:

We have the right and duty to defend any “insured” against a “suit”
asking for such damages or a “covered pollution cost or expense,”
even if it is without merit. However, we have no duty to defend any
“insured” against a “suit” seeking damages for “bodily injury” or
“property damage” or a “covered pollution cost or expense” to
which this insurance does not apply. We may investigate and settle
any claim or “suit” as we consider appropriate. If

an “insured” settles a claim without our consent, we will not be
bound by that settlement. Our duty to defend ends when we tender,
or pay to any claimant or to a court of competent jurisdiction, with
the court’s permission, the maximum amount of the Liability
Coverage Limit of Insurance. We may end our duty to defend at
any time during the course of the “suit” by tendering, or paying the
maximum amount of the Liability Coverage Limit of Insurance,
without the need for a judgment or settlement of the “suit” or a
release by the claimant.

41. Pilgrim notes that this endorsement language is controlled by the Commonwealth of
Massachusetts, not by Pilgrim, and must be given its ordinary meaning. Goodman v.
American Cas. Co., 419 Mass. 138, 140 (1994) (stating “Because this language in the
standard Massachusetts automobile policy is controlled by the Commissioner of
Insurance, and not any insurer, we do not construe any ambiguity against the insurer.”).

42. Pilgrim has investigated the claimants’ claims and determined that it cannot resolve all of
Case 1:19-cv-12358-LTS Document1 Filed 11/15/19 Page 8 of 9

the claims against its insureds with the policy proceeds and wishes to end its obligations
to its insureds by paying its maximum limits of coverage under its policy.

43. Pilgrim notes that its sole interest is to pay its money in accordance with the terms of its
policy and thereby conclude its obligations to its insureds. Pilgrim is, therefore, open to
(and likely agreeable to) any reasonable terms and conditions that this Court or the parties
might wish to suggest.

44. If this Court allows Pilgrim to deposit its policy proceeds into court, Pilgrim specifically
requests that this Court include in its order the name of the payee to whom the money
should go, and any other terms that this Court may wish to impose.

WHEREFORE, Pilgrim requests that this Court:

(a) Compel the claimants to determine through interpleader their competing claims
against the policy proceeds;

(b) Extinguish with finality all claims that the claimants and insureds have against
Pilgrim upon payment of the insurance proceeds;

(c) Upon payment of its policy proceeds, discharge all liabilities, duties, and
obligations under Pilgrim Policy Number CSC00001003760;

(d) Adjudge that the payment of Pilgrim’s policy proceeds into court terminates
Pilgrim’s duty to defend its insureds; and

(e) Provide such other and further relief as this Court may deem appropriate.
Case 1:19-cv-12358-LTS Document1 Filed 11/15/19 Page 9 of 9

PILGRIM INSURANCE COMPANY,
By its attorneys,

    
 

ichael J. Merriam,
Law Offices of Michael ¥. Merriam
99 Bedford Street, Suite 400
Boston, Massachusetts 02111-2221
mmerriam@praclaw.com

(617) 428-4200

BBO#: 632964
